DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
1.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: D (Fig. 3), 530 (Figs. 4-6), 540 (Figs. 4-6) and 331 (Fig. 14).  

2.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in paragraph [016] of the description: 726.  

3.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “rectangular shaped inner portion” of the anchor as set forth in claim 2 must be shown or the feature(s) canceled from the claim(s). Instead, the drawings appear to show the anchor having a substantially trapezoidal shape.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


5.	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 5-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 5, there is insufficient antecedent basis for “the axial thickness of the tire”.
	Regarding claim 6, there is insufficient antecedent basis for “the first spoke” and “the second spoke”.
	Regarding claim 7, there is insufficient antecedent basis for “the first and second spoke members”.

Claim Rejections - 35 USC § 102
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


9.	Claims 1-3, 6 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iwase et al. (JP 2009-269410 A; previously cited by Applicant; hereinafter “Iwase”).
	Iwase discloses a non-pneumatic tire and wheel assembly comprising: an outer annular ring (portion of 3 comprising 6 and 7 as shown in Fig. 4(b)) having a ground contacting tread portion 7 and a shear band 6, one or more spoke disks (comprised of 1, 2, 4, 5 and a portion of 3 as shown in Fig. 4(a) and 30 as shown in Fig. 5(a)), wherein each spoke disk is connected to the shear band (Fig. 4(b)), wherein each spoke disk has at least two spokes 15, 16, wherein each spoke extends between an outer ring (portion of 3 radially inward of layer 6a as shown in Fig. 4(b)) and an inner ring 1, wherein each of said spoke disks have a plurality of anchors 30 which extend radially inward of the inner ring for mounting in aligned slots of a wheel (Fig. 5(a); paragraphs [0084] and [0087]), wherein the anchor has a rectangular shaped inner portion 31 (Fig. 5(a)), wherein the anchor has an inner neck (unlabeled portion of 30 between 1 and 31 in Fig. 5(a)), wherein the first spoke and the second spoke are joined together at a junction (unlabeled, but shown in Fig. 4(a)), and wherein the first and second spoke members are joined together to form a first triangle (unlabeled, but shown in Fig. 4(a)) and a second triangle (unlabeled, but shown in Fig. 4(a)).  

Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


11.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

12.	Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Iwase in view of Van Riper et al. (US 2017/0080756 A1; newly cited; hereinafter “Van Riper”).
	Regarding claim 4, Iwase fails to expressly disclose the spring rate of the spoke disk being greater than the spring rate of the shear band.  
	Van Riper, however, teaches a non-pneumatic tire and wheel assembly in which the spring rate of the spoke disk 400 is greater than the spring rate of the shear band 300 (paragraph [0038]).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the non-pneumatic tire and wheel assembly of Iwase so that the spring rate of the spoke disk is greater than the spring rate of the shear band, such as taught by Van Riper, to ensure that the tire is able to efficiently support loads imparted thereon by the vehicle during use without failing under load while also allowing the tire to provide traction by being at least partially compliant with the ground surface.
	Regarding claim 5, Iwase fails to expressly disclose the spoke disk having an axial thickness less than an axial thickness of the tire.  As best understood, Iwase discloses the use of a single spoke disk having an axial thickness equal to the axial thickness of the non-pneumatic tire.
	Van Riper, however, teaches a non-pneumatic tire and wheel assembly in which multiple spoke disks 400 can be used (paragraph [0027]), such that each spoke disk has an axial thickness less than an axial thickness of the tire 100 (paragraph [0037]).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the non-pneumatic tire and wheel assembly of Iwase by utilizing multiple spoke disks such that each spoke disk has an axial thickness less than an axial thickness of the tire, such as taught by Van Riper, to allow the tire to support higher loads if needed and/or necessary based upon the intended use of the tire.

Conclusion
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIP T KOTTER whose telephone number is (571)272-7953. The examiner can normally be reached 9:30-6 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) J Morano can be reached on (571)272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kip T Kotter/Primary Examiner, Art Unit 3617